Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, line 4 through page 9, line 6 and page 10, lines 6-10, filed August 26, 2021, with respect to the rejections of claims 1, 7, and 16 have been fully considered and are persuasive. Specifically, the claims have been amended to specify the annular body has an inner surface and an outer surface, the first and second bleed manifolds are defined as being on the outer surface, and the cooling passages are formed in the annular body between the inner surface and outer surface. The rejections of claims 1, 7, and 16 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, and 16 all contain limitations regarding an annular body having an inner surface and an outer surface, first and second bleed manifolds defined as being on the outer surface, and the cooling passages formed in the annular body between the inner surface and outer surface. The prior art of record fails to teach the claimed combination of features. 
Claims 2, 4-6, 8-12, 14, 15, and 17-20 depend from claims 1, 7, or 16 and contain their respective limitations and therefore are allowed for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745